

116 SRES 443 IS: Recognizing and celebrating on November 30, 2019, the vital role of small businesses and the efforts of the Small Business Administration to help people in the United States start, build, and grow businesses.
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 443IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Rubio (for himself, Mr. Cardin, Mr. Portman, Ms. Cantwell, Mr. Risch, Mrs. Shaheen, Mr. Tillis, Mr. Booker, Mr. Braun, Ms. Hirono, Mr. Alexander, Ms. Duckworth, Mr. Isakson, Ms. Rosen, Mr. Enzi, Mrs. Feinstein, Mr. Roberts, Mr. Wyden, Mr. Hoeven, Mr. Carper, Mr. Barrasso, Mr. Menendez, Mr. Young, Ms. Klobuchar, Mr. Thune, Mr. Tester, Mr. Scott of South Carolina, Mr. Whitehouse, Mrs. Blackburn, Mr. Udall, Mr. Rounds, Mr. King, Mr. Boozman, Mr. Peters, Ms. Ernst, Ms. Harris, Mr. Kennedy, Ms. Hassan, Mr. Perdue, Mr. Daines, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on Small Business and EntrepreneurshipRESOLUTIONRecognizing and celebrating on November 30, 2019, the vital role of small businesses and the
			 efforts of the Small Business Administration to help people in the United
			 States start, build, and grow businesses.
	
 Whereas, as of September 2019, there are more than 30,700,000 small businesses in the United States;
 Whereas small businesses in the United States— (1)represent 99.9 percent of all businesses in the United States;
 (2)employ nearly 48 percent of private sector employees in the United States; (3)constitute almost 2 of every 3 new jobs; and
 (4)constitute 97.5 percent of firms that export goods; and Whereas November 30, 2019, is an appropriate day to recognize small businesses and encourage consumers to support local small businesses during the holiday shopping season: Now, therefore, be it
	
 That the Senate joins the Small Business Administration in— (1)celebrating the entrepreneurial spirit of small business owners in the United States;
 (2)recognizing the importance of creating policies that promote a business-friendly environment for small business owners that is free of unnecessary and burdensome regulations and red tape;
 (3)supporting and encouraging young entrepreneurs to pursue passions and create more startup businesses;
 (4)showing appreciation for the many ways in which small businesses support— (A)the communities of which small businesses are a part; and
 (B)the workers who are employed by small businesses; and (5)celebrating the invaluable contribution that small businesses make to the United States as the backbone of the economy.